Citation Nr: 0410859	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  97-20 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD), prior to March 
5, 1998. 

2.  Entitlement to an initial disability rating in excess of 50 
percent for PTSD on and after March 5, 1998.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran had active service from January 1964 to December 1968, 
and from January 1973 to April 1974.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal, in part, from a rating decision by the Department of 
Veterans Affairs (VA), Baltimore, Maryland Regional Office (RO) 
that granted service connection for PTSD and assigned a 30 percent 
evaluation.  As the disability rating assigned is an initial 
rating, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) 
is for application.  A 50 percent rating was subsequently 
assigned, effective March 5, 1998.  The veteran has disagreed with 
that action, giving rise to the issues as set forth on the title 
page.

The case has since been transferred to the Nashville, Tennessee 
(RO), which now controls the claims folder and where the veteran 
appealed a rating action that denied service connection for 
hepatitis C.  

It appears that the veteran continues to raise the issue of 
entitlement to service connection for individual unemployability.  
That matter is referred to the RO for appropriate action.  

Pursuant to the veteran's request, in November 2003, a hearing at 
the RO was held before the undersigned who is a Veterans Law Judge 
and will render the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of the 
hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

As noted above, initially, service connection was granted for PTSD 
and a 30 percent rating was assigned.  This was subsequently 
assigned a 50 percent rating, effective March 5, 1998.  That 
determination was based on the basis of a vet center record of 
that dated determined by the RO to show an increased rating. 

Throughout the course of the appeal, the appellant has indicated 
his belief that certain records have not been obtained, or if 
obtained, not considered.  At the personal hearing before the 
undersigned, it appears that there may be records of more recent 
treatment that have not been obtained.

Additionally, at the time of the hearing, it was indicated that 
his pathology was worse than in the past.  In that regard, it is 
noted that the last VA psychiatric examination was conducted some 
time ago.  While that will be useful in considering the staged 
ratings to be assigned, it is determined that a more recent 
examination is indicated in view of the contentions advanced.

Regarding the hepatitis C claim, further development is also 
indicated.  The veteran indicated that he was hospitalized during 
service for jungle fever.  Thereafter, he reported that a plasma 
center told him he could not give blood.  This reportedly was in 
the mid 1970's.  He should provide a name of the clinic if 
possible in an attempt to locate records of the blood donations 
and the reasons he was precluded from continuing to give blood.

With regards to the claim for service connection for hepatitis C, 
a careful review of the veteran's service medical records is 
completely negative for any complaints, findings or diagnosis of 
hepatitis C.  Enlistment and separation examinations were negative 
for hepatitis C, however on separation examination of November 
1968, the veteran had a tattoo on his right arm, which not there 
on enlistment examination of January 1963.  

Post-service VA medical records from February 2001 to July 2002 
show that the veteran was treated for hepatitis C.  A September 
2001 treatment report showed that the veteran had the risk factors 
for hepatitis C because of a history of injection illicit drug 
use, multiple sex partners and a tattoo.  An October 2001, 
treatment report showed that the veteran was asked to come in for 
hepatitic C assistance, physical therapy and complete blood count.  
He was also advised to avoid all alcohol.  A September 2001 
treatment indicated that the veteran's laboratory studies obtained 
in October revealed positive hepatitis C screening bodies.  The 
assessment was active hepatitis C.  

A July 2002 treatment record reported that the veteran, while 
serving as advisor with Vietnamese troops, was ambushed, there 
were 30 to 40 wounded and he helped (first aid) with the injured, 
was exposed to blood.  Four to six weeks after he became sick and 
collapsed and woke up in a hospital.  He reported that he was told 
that he had jungle fever.  The assessment was chronic hepatitis C, 
genotype 1, elevated liver function tests and it was a strong 
possibility that the veteran was exposed in Vietnam and had been 
carrying it since post-traumatic stress disorder.  The location of 
this treatment is to be specified.

On VA examination of November 2002, the veteran reported that he 
contracted hepatitis C while in Vietnam in 1967, teaching 
Vietnamese about landmines.  He reported that he was exposed to 
body fluids and blood from Vietnamese sources.  The record 
indicated that the veteran was diagnosed with hepatitis C two 
years ago.  He reported that he thought that he got hepatitis C in 
Vietnam because he received a report from the blood bank in 1974 
that he had an unidentified illness in his blood.  His record 
revealed that he was admitted to a hospital in May 1967 with a 
fever of unknown origin and he was treated with antibiotics 
including Tetracycline, Lomotil and Combid for headache, dizziness 
and a fever.  The veteran's risk factors were three tattoos, 
unprotected sex and the use of intravenous drugs from 1976 until 
1992.  The diagnostic/clinical tests revealed hepatitis C antibody 
was reactive, hepatitis C was genotype 1E, hepatitis C polymerase 
chain reaction was greater than 850,000, and liver functions were 
elevated.  The diagnosis was hepatitis C, diagnosed one or two 
years ago.  The examiner reported that the veteran claimed that he 
contracted hepatitis C in Vietnam and there was documented 
evidence of this, however he had significant risk factors 
including his admission of having unprotected sex on multiple 
occasions, intravenous drug use and abuse and his tattoos.

Finally, during the pendency of this appeal, the Veterans Claim 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA), was signed into law. 38 U.S.C.A. § 5100 et. seq. (West 
2002).  To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  While the new law and regulations have been provided to 
the veteran, in order to continue to comply with the VCAA, on 
Remand, the RO must assure that the provisions of this new Act are 
complied with, including the notification requirement set forth in 
the new law.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED to the RO for the following:

1. The RO should send a letter to the veteran and his 
representative informing them of the pertinent provisions of the 
VCAA.  Specifically, it should be indicated which of the parties 
is responsible for obtaining which evidence.  The notice provided 
should also be in accord with the aforementioned Court cases, 38 
U.S.C.A. §§ 5102, 5103, 5103A, (West 2002), and any other 
applicable legal precedent.  See Quartuccio, supra.

2. The RO should afford the veteran and his representative to 
identify any records of pertinent clinical treatment, and then 
attempt to obtain all obtain all the evidence identified.  
Specifically, the veteran should list the location of any in-
service hospitalization that he had.  Attempts to obtain those 
records, to the extent not on file should be undertaken.  He 
should identify the blood or plasma clinic that instructed him 
that he could no longer give blood.  Attempts to obtain pertinent 
records should be set forth.  He should also identify any recent 
treatment he has had for the claimed disorders, and records should 
be obtained.  Again, all attempts at obtaining records should be 
set forth.

3. The RO should schedule the veteran for a VA psychiatric 
examination to determine the current nature and extent of his 
service-connected PTSD.  All indicated tests must be conducted.  
The claims folder must be made available to and reviewed by the 
examiner prior to the requested study.  The examiner is requested 
to use a multiaxial assessment, to assign a GAF score, explain 
what the assigned score represents, and to reconcile that score 
with earlier GAF scores.  Where possible, the examiner should 
provide medical findings in terms consistent with the current 
criteria for rating psychiatric disorders.  The examiner should 
also opine as to whether the veteran is unemployable due to the 
PTSD based on the veteran's job experience and level of education.  
A complete rationale for each opinion expressed must be provided.  
The report of the examination should be associated with the 
veteran's claims folder.

4. The RO should locate and include in the claims folder the 
veteran's service personal records and any service medical records 
from Vietnam, where the veteran reported he was treated for 
hepatitis C back in May 1967, including contacting the veteran for 
more information, if needed.  Again, the veteran should provide, 
as needed, more specific information concerning the name and 
location of the reported May 1967 treatment.  To the extent that 
attempts to obtain records are unsuccessful, the claims folder 
should contain documentation of the attempts made.  The veteran 
should also be asked to specify whether there are other physicians 
who have treated the hepatitis C post service.  If so, those 
records should also be obtained.  The veteran and his 
representative should also be informed of the negative results.  
38 C.F.R. § 3.159.

5. Thereafter, whether or not medical records are obtained, the 
veteran should be afforded a VA examination regarding the claim 
for service connection for hepatitis C.  The claims folder should 
be made available to the examiner for review prior to the 
examination.  The examination must encompass a detailed review of 
the veteran's relevant history and current complaints, as well as 
a comprehensive clinical evaluation and any diagnostic testing 
deemed necessary by the examiner to determine the date of onset 
and the relationship, if any, of hepatitis C to the veteran's 
service.  The examiner should indicate whether it is at least as 
likely as not that the veteran's currently diagnosed hepatitis C 
is related to his service, taking into account his reported 
history of experiences in service and the diagnosis of hepatitis C 
many years post service.  The examiner should use the underlined 
standard of proof.  The reasons and bases for any conclusion 
reached should be discussed.  If there is no evidence suggesting a 
relationship to service that should be set forth.  If there are 
other more likely risk factors, unrelated to service, they should 
be set forth.  If no determination can be made without resort to 
speculation, that should also be set out.

6. After completion of the requested development, the RO should 
review the veteran's claims on the basis of all the evidence of 
record.  If the action taken remains adverse to the veteran in any 
way, he and his representative should be furnished an appropriate 
Supplemental Statement of the Case (SSOC), with an opportunity to 
respond thereto.

Consideration should additionally be given to the case of 
Fenderson v. West, 12 Vet. App. 119 (1999).  Therein, the Court 
held that, with regard to initial ratings following the grant of 
service connection, separate ratings can be assigned for separate 
period of time based on the facts found-a practice known as 
"staged" ratings.

The SSOC should additionally include consideration and a 
discussion of 38 C.F.R. § 3.655 if the veteran fails to appear for 
the scheduled examinations.  In such case, the RO should include a 
copy of the notification letter in the claims file as to the date 
the examinations were scheduled and the address to which 
notification was sent.

The SSOC should additionally include a discussion of all evidence 
received since the last statement of the case was issued.  The 
veteran and his representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





